                              Case 1:18-cv-07834-JGK Document 17 Filed 10/24/18 Page 1 of 2
P A U L , W E I S S , R I F K I N D , W H A R T O N & GARRISON                                           LLP         M A T T H E W W ABBOTT
                                                                                                                     EDWARD T ACKERMAN
                                                                                                                                                         J O N A T H A N S KANTER
                                                                                                                                                         BRAD S KARP
                                                                                                                     JACOB A A D L E R S T E I N         PATRICK N KARSNITZ
                                                                                                                     A L L A N J ARFFA                   JOHN C KENNEDY
1285 AVENUE OF THE AMERICAS                             U N I T 5 2 0 I FORTUNE FINANCIAL CENTER                     ROBERT A A T K I N S
                                                                                                                     DAVID J B A L L
                                                                                                                                                         BRIAN KIM
                                                                                                                                                         KYLE J KIMPLER
NEW YORK NEW YORK 1 0 0 1 9 - 6 0 6 4                                       5 DONGSANHUAN ZHONGLU                    SCOTT A BARSHAY                     DAVID M K L E I N
                                                     CHAOYANG DISTRICT BEIJING 1 0 0 0 2 0 C H I N A                 PAUL M BASTA                        A L A N W KORNBERG
TELEPHONE     2 12i373 3000                                                                                          JOHN F BAUGHMAN                     D A N I E L J KRAMER
                                                                       T E L E P H O N E 186 IO 5 8 2 8 6 3 0 0      J STEVEN BAUGHMAN                   DAVID K LAKHDH1R
                                                                                                                     LYNN B BAYARD                       STEPHEN P LAMB*
LLOYD K GARRISON ( 1 9 4 5    1 99 1 I                                                                               CRAIG A B E N S O N                 J O H N E LANGE
                                                        HONG KONG CLUB B U I L D I N G 12TH FLOOR                    M I T C H E L L L BERG              G R E G O R Y F LAUFER
R A N D O L P H E PAUL 1946   19561                                                                                  MARK S B E R G M A N                B R I A N C LAVIN
                                                                   3A CHATER ROAD C E N T R A L                      DAVID M BERNICK                     XIAOYU GREG LIU
SIMON H RIFKIND        1950   19951
                                                                                       HONG KONG                     J O S E P H J BIAL                  JEFFREY D MARELL
LOUIS S W E I S S      1927   1950l                                                                                  BRUCE B I R E N B O I M             MARCO V MASOTTI
JOHN F WHARTON         1927   1977)                                       TELEPHONE (652 2846 0 3 0 0                H CHRISTOPHER BOEHNING              E D W I N S MAYNARD
                                                                                                                     ANGELO B O N V I N O                DAVID W MAYO
                                                                                                                     DAVID W B R O W N                   E L I Z A B E T H R MCCOLM
                                                                                       ALDER CASTLE                  S U S A N N A M BUERGEL             ALVARO M E M B R I L L E R A
                                                                                                                     PATRICK S C A M P B E L L *         MARK F M E N D E L S O H N
                                                                                    10 N O B L E STREET              JESSICA S CAREY                     C L A U D I N E M E R E D I T H GOUJON
                                                              L O N D O N EC2V 7J U U N I T E D K I N G D O M        JEANETTE K CHAN                     WILLIAM B MICHAEL
                                                                                                                     GEOFFREY R CHEPIGA                  J U D I E NG S H O R T E L L *
                                                                       TELEPHONE 44 20i 7367 1 6 0 0                 ELLEN N CHING                       C A T H E R I N E NYARADY
WRITER S DIRECT DIAL N U M B E R                                                                                     WILLIAM A CLAREMAN                  J A N E B O BRIEN
                                                                                                                     L E W I S R CLAYTON                 ALEX YOUNG K OH
                                                                                                                     Y A H O N N E S CLEARY              BRAD R O K U N
                                                                        FUKOKU SEIMEI B U I L D I N G                JAY C O H E N                       KELLEY D PARKER
   (212)373-3163                                                    2 2 U C H I S A I W A I C H O 2 CHOME
                                                              CHIYODA-KU TOKYO 1 OO-OO 1 1 JAPAN
                                                                                                                     KELLEY A C O R N I S H
                                                                                                                     CHRISTOPHER J CUMMINGS
                                                                                                                                                         LINDSAY B PARKS
                                                                                                                                                         VALERIE E RADWANER
                                                                                                                     T H O M A S V DE LA BAST1DE III     CARL L R E I S N E R
WRITER S DIRECT FACSIMILE                                           TELEPHONE(81 3 3 5 9 7 8 1 0 1                   ARIEL J D E C K E L B A U M         LORIN L REISNER
                                                                                                                     A L I C E B E L I S L E EATON       WALTER G RICCIARDI
                                                                                                                     ANDREW J EHRLICH                    WALTER RIEMAN
                                                                                                                     GREGORY A EZRING
   (212)492-0163                                                        TORONTO-DOMINION CENTRE
                                                                 7 7 KING STREET W E S T S U I T E 3 1 OO
                                                                                                                     LESLIE GORDON FAGEN
                                                                                                                     ROSS A F I E L D S T O N
                                                                                                                                                         RICHARD A ROSEN
                                                                                                                                                         A N D R E W N ROSENBERG
                                                                                                                                                         JACQUELINE P RUBIN
                                                                                                                     BRAD J F I N K E L S T E I N        C H A R L E S F RICK R U L E *
WRITER S DIRECT E MAIL ADDRESS                                                           PO BOX 2 2 6                BRIAN P F I N N E G A N             RAPHAEL M RUSSO
                                                                         TORONTO ONTARIO M5K 1J3                     ROBERTO F1NZI                       E L I Z A B E T H M SACKSTEDER
                                                                                                                     PETER E FISCH                       J E F F R E Y D SAFERSTEIN
   jaycohen@paulweiss.com                                                TELEPHONE 4 1 6 ( 5 0 4 - 0 5 2 0           ROBERT C FLEDER
                                                                                                                     MARTIN F L U M E N B A U M
                                                                                                                                                         JEFFREY B S A M U E L S
                                                                                                                                                         DALE M SARRO
                                                                                                                     A N D R E W J FOLEY                 TERRY E S C H I M E K
                                                                                                                     ANDREW J FORMAN-                    KENNETH M SCHNEIDER
                                                                                        2 0 0 1 K STREET N W         HARRIS B F R E I D U S              ROBERT B S C H U M E R
                                                                       W A S H I N G T O N DC 2 0 0 0 6 - 1 0 4 7    M A N U E L S FREY                  J O H N M SCOTT
                                                                                                                     ANDREW L GAINES                     DAVID R S1CULAR
                                                                          TELEPHONE (202l 2 2 3 - 7 3 0 0            K E N N E T H A GALLO               MOSES S I L V E R M A N
                                                                                                                     MICHAEL E G E R T Z M A N           A U D R A J SOLOWAY
                                                                                                                     ADAM M GIVERTZ                      SCOTT M SONTAG
                                                                 5 0 0 DELAWARE A V E N U E SUITE 2 0 0              SALVATORE G O G L I O R M E L L A   T A R U N M STEWART
                                                                                                                     NEIL GOLDMAN                        ERIC A L A N STONE
                                                                                      POST OFFICE BOX 3 2            ROBERTO J G O N Z A L E Z *         A I D A N SYNNOTT
                                                                        W I L M I N G T O N DE 1 9 8 9 9 0 0 3 2     C A T H E R I N E L GOODALL         RICHARD C T A R L O W E
                                                                                                                     ERIC GOODISON                       MONICA K T H U R M O N D
                                                                          T E L E P H O N E l 3 0 2 i 6 5 5 4 4 10   C H A R L E S H GOOGE JR            D A N I E L J TOAL
                                                                                                                     A N D R E W G GORDON                LIZA M V E L A Z Q U E Z
                                                                                                                     BRIAN S GRIEVE                      RAMYJ WAHBEH
                                                                                                                     UDI G R O F M A N                   LAWRENCE G WEE
                   October 24, 2018                                                                                  N I C H O L A S GROOMBRIDGE
                                                                                                                     BRUCE A G U T E N P L A N
                                                                                                                                                         T H E O D O R E V W E L L S JR
                                                                                                                                                         STEVEN J WILLIAMS
                                                                                                                     ALAN S HALPERIN                     LAWRENCE I WITDORCHIC
                                                                                                                     JUSTIN G HAMILL                     MARK B W L A Z L O
                                                                                                                     CLAUDIA H A M M E R M A N           JULIA MASON W O O D
                                                                                                                     BRIAN S H E R M A N N               JENNIFER H WU
                                                                                                                     MICHELE HIRSHMAN                    BETTY YAP»
                                                                                                                     DAVID S H U N T I N G T O N         J O R D A N E YARETT
                                                                                                                     AMRAN H U S S E I N                 KAYE N YOSHINO
                                                                                                                     LORETTA A IPPOLITO                  TONG YU
                                                                                                                     JAREN JANGHORBANI                   TRACEY A ZACCONE
                                                                                                                     BRIAN M J A N S O N                 TAURIE M ZEITZER
                                                                                                                     JEH C JOHNSON                       T ROBERT Z O C H O W S K I JR
                                                                                                                     M E R E D I T H J KANE
                  Via ECF
                                                                                                                      NOT APHIT-Fn TO THF NFW Y RK I


                  Honorable John G. Koeltl
                  United States District Court
                  Southern District of New York
                  500 Pearl Street, Courtroom 12B
                  New York, New York 10007

                                         Re: Parneros v. Barnes & Noble, Inc. ,1:18-cv-07834 (JGK)

                  Dear Judge Koeltl:

                                  We represent the defendant Barnes & Noble, Inc. ("Barnes & Noble") in
                  the above-referenced matter and write on behalf of both parties to submit this report to
                  the Court pursuant to Federal Rule of Civil Procedure 26(f) in anticipation of the parties'
                  initial conference scheduled for November 6, 2018.

                                  We enclose for your Honor's consideration a proposed Initial Discovery
                  Protocol, which is modeled after the Initial Discovery Protocols for Employment Cases
                  Alleging Adverse Action (the "Initial Discovery Protocol"). Under the proposed Initial
                  Discovery Protocol, the parties will exchange initial discovery on November 29, 2018,
                  except that as to documents responsive to Sections IV. B.l and B.10 and V. B.l and B.14
                  of the Initial Discovery Protocol, the parties will begin production no later than
                  November 29, 2018, and will complete such production no later than January 14, 2019.
              Case 1:18-cv-07834-JGK Document 17 Filed 10/24/18 Page 2 of 2
PAUL, W E I S S , R I F K I N D , W H A R T O N & G A R R I S O N LLP


        Honorable John G. Koeltl


                       The parties also propose that the end of discovery be scheduled for
        June 14, 2019 because the parties anticipate that there will be significant non-party
        discovery, including discovery from entities and individuals referenced in the Complaint.
        Some of this non-party discovery may require letters rogatory.

                       In addition to the discovery deadline, the parties propose, in accordance
        with the enclosed proposed civil case discovery plan and scheduling order:

                            •   No additional parties may be joined or cause of action asserted
                                after December 6, 2018.

                            •   No additional defenses may be asserted after December 13, 2018.

                            •   Dispositive motions, if any, are to be completed by
                                August 23, 2019.

                            •   A joint pretrial order, together with any motions in limine or
                                motions to bifurcate, shall be submitted by September 23, 2019.

                            •   The parties shall be ready for a non-jury trial on or after
                                October 23, 2019. The estimated trial time is five to seven days.

                       For your Honor's convenience, we enclose a proposed scheduling order
        including the parties' proposed dates.

                        In addition to the parties' proposed scheduling order and proposed Initial
        Discovery Protocol, we enclose a stipulation and proposed protective order to govern the
        pre-trial phase of this action.

                                                            lly submitted,




        Enclosures
        cc:     Anne L. Clark and Debra L. Raskin (via ECF)
